Citation Nr: 1448360	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-43 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to a rating in excess of 10 percent for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2012, the Veteran's counsel withdrew the appellant's request for a Board hearing.

The RO determined that an April 1985 rating decision denied entitlement to service connection for left ear hearing loss and has denied the reopening of a claim of entitlement to service connection for left ear hearing loss.  The April 1985 rating decision reflects that while the VA RO in Los Angeles, California, considered the left ear hearing in evaluating the service-connected right ear hearing loss, that RO did not deny service connection for left ear hearing loss.  Therefore, the Board will review the claim on a de novo basis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An October 2008 VA examiner addressed whether the Veteran's hepatitis C was due to air gun inoculations but not other alleged risk factors - exposure to unsanitary dental equipment, being cut by a knife while working as a cook in service, and high-risk sexual practices.  Although appellant's treating VA doctor in January 2010 note related his hepatitis C to in-service air gun vaccinations, that doctor noted that the claimant had not used cocaine.  Other VA treatment records and the October 2008 VA examination report show that the Veteran has used cocaine.  In light of the above, another VA medical opinion is necessary.

The medical evidence of record addresses a relationship between hearing loss in general and service but not left ear hearing loss in particular and service.  Moreover, there is medical evidence suggesting that the right ear hearing loss may have worsened since a September 2008 VA audiological examination.  Thus, a new VA examination is warranted.  

There are outstanding VA treatment records regarding hepatitis C as well as an ear, nose, and throat evaluation scheduled for September 28, 2008, scheduled in conjunction with the August 2008 VA audiological examination, and the actual audiometric results from testing on February 3, 2012, and March 30, 2012, that need to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his hepatitis C and hearing loss.  Obtain any additional records from Dr. Loewe from September 2008 to the present.  Regardless of the claimant's response, obtain all records for the Sarasota VA Community-Based Outpatient Clinic from June 2008 to the present and from the American Lake VA Medical Center from October 2012 to the present.  Obtain the ear, nose, and throat evaluation performed at Bay Pines VA Medical Center on September 28, 2008.  Obtain the actual audiometric results from testing done at the American Lake VA Medical Center on February 3, 2012, and March 30, 2012.  If the results of the ear, nose, and throat evaluation performed in September 2008 and audiometric testing in February and March 2012 cannot be located, the AOJ should document efforts to obtain such testing results.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and extent of his bilateral hearing loss, to include whether the left ear hearing loss is related to service.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his bilateral hearing loss.  

Accepting that the Veteran had in-service noise exposure from being a cook, the examiner should provide written responses to the following inquiry:

Is it at least as likely as not (probability of 50 percent or greater) that the left ear hearing loss is related to active service, to include in-service noise exposure, the left ear audiometric testing at the July 1975 entrance examination, and the ear symptomatology in August 1975, October 1976, and November 1977? 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Arrange for the Veteran's claims file to be made available for review by a VA medical professional.  Arrange for VA Fast Letter 04-13 to be made available for review by the VA medical professional.

After reviewing the claims file and VA Fast Letter 04-13, the medical professional should provide written responses to the following inquiries:

(a)  is it at least as likely as not (probability of 50 percent or greater) that the hepatitis C is related to active service, to include airgun vaccination injections, exposure to unsanitary dental equipment, being cut by a knife while working as a cook in service, high-risk sexual practices, and in-service symptomatology diagnosed as muscle strain, an upper respiratory infection, and influenza?

(b) is it more likely than not (probability of more than 50 percent or greater) that the Veteran's hepatitis C was caused by post-service intranasal cocaine use, post-service high-risk sexual practices, and being cut by a knife while working as a cook after service?  

The VA medical professional should comment on the conclusion from the VA Fast Letter 04-13 that despite the lack of any scientific evidence to document transmission of hepatitis C virus with airgun injectors, it is biologically possible.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AOJ must readjudicate the issues on appeal, to include entitlement to service connection for left ear hearing loss on a de novo basis.  If any benefit is not granted, the Veteran and his counsel should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



